EXHIBIT 10.1


SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
This SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT,
dated as of June 29, 2016 (this “Amendment”), is entered into by and among THE
PRIVATEBANK AND TRUST COMPANY (in its individual capacity, “PrivateBank”), as
administrative agent for the lenders (the “Lenders”) party to the Loan Agreement
(as defined below) (in such capacity, together with its successors and assigns,
the “Administrative Agent”), the Lenders, and each of WESTMORELAND COAL COMPANY,
a Delaware corporation (“Westmoreland Parent”), WESTMORELAND ENERGY LLC, a
Delaware limited liability company (“Westmoreland Energy”), WESTMORELAND – NORTH
CAROLINA POWER, L.L.C., a Virginia limited liability company (“Westmoreland
NC”), WEI-ROANOKE VALLEY, INC., a Delaware corporation (“WEI”), WESTMORELAND –
ROANOKE VALLEY, L.P., a Delaware limited partnership (“Westmoreland Roanoke”),
WESTMORELAND PARTNERS, a Virginia general partnership (“Westmoreland Partners”),
WESTMORELAND RESOURCES, INC., a Delaware corporation (“Westmoreland Resources”),
WESTMORELAND COAL SALES COMPANY, INC., a Delaware corporation (“Coal Sales”),
WRI PARTNERS, INC., a Delaware corporation (“WRI”), WCC LAND HOLDING COMPANY,
INC., a Delaware corporation (“WCC”), WESTMORELAND CANADA LLC, a Delaware
limited liability company (“WC LLC”), WESTMORELAND ENERGY SERVICES, INC., a
Delaware corporation (“WES”), WESTMORELAND MINING LLC, a Delaware limited
liability company (“WML”), WESTERN ENERGY COMPANY, a Montana corporation
(“WECO”), TEXAS WESTMORELAND COAL CO., a Montana corporation (“TWCC”),
WESTMORELAND SAVAGE CORPORATION, a Delaware corporation (“Savage”), DAKOTA
WESTMORELAND CORPORATION, a Delaware corporation (“Dakota”), and BUCKINGHAM COAL
COMPANY, LLC, an Ohio limited liability company (“Buckingham”; together with
Westmoreland Parent, Westmoreland Energy, Westmoreland NC, WEI, Westmoreland
Roanoke, Westmoreland Partners, Westmoreland Resources, Coal Sales, WRI, WCC, WC
LLC, WES, WML, WECO, TWCC, Savage and Dakota, each individually a “US Borrower”
and collectively, the “US Borrowers”), WESTMORELAND CANADIAN INVESTMENTS L.P., a
limited partnership organized and existing under the laws of the Province of
Quebec (“WC Investments”), WESTMORELAND CANADA HOLDINGS, INC., a corporation
organized and existing under the laws of the Province of Alberta (“Westmoreland
Canada”), WESTMORELAND PRAIRIE RESOURCES INC., a corporation organized and
existing under the laws of the Province of Alberta (“WPR”), and PRAIRIE MINES &
ROYALTY ULC, an unlimited liability company organized under the laws of the
Province of Alberta (“PMRL”; together with WC Investments, Westmoreland Canada
and WPR, each individually a “Canadian Borrower” and collectively, the “Canadian
Borrowers”), and WCC HOLDING B.V., a B.V. organized and existing under the laws
of the Netherlands (“WCC BV”).
W I T N E S S E T H:
WHEREAS, the US Borrowers, the Canadian Borrowers, WCC B.V., the Administrative
Agent and the Lenders entered into a certain Second Amended and Restated Loan
and Security Agreement dated as of December 16, 2014, as amended by that certain
Joinder and First Amendment to Second Amended and Restated Loan and Security
Agreement dated March 26, 2015, that certain


 
 
 




--------------------------------------------------------------------------------





Consent and Second Amendment to Second Amended and Restated Loan and Security
Agreement dated as of May 29, 2015, that certain Third Amendment to Second
Amended and Restated Loan and Security Agreement dated as of December 31, 2015,
that certain Consent and Fourth Amendment to Second Amended and Restated Loan
and Security Agreement dated as of January 29, 2016 and that certain Fifth
Amendment to Second Amended and Restated Loan and Security Agreement dated as of
May 3, 2016 (as further amended, restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”) pursuant to which the US Borrowers and
the Canadian Borrowers established certain financing arrangements with the
Lenders; and
WHEREAS, the Bank and the Borrowers desire to further amend the Agreement in
accordance with this Amendment.
NOW, THEREFORE, for and in consideration of the premises and mutual agreements
herein contained and for the purposes of setting forth the terms and conditions
of this Amendment, the parties, intending to be bound, hereby agree as follows:
Section 1.Incorporation of the Loan Agreement. All capitalized terms which are
not defined hereunder shall have the same meanings as set forth in the Loan
Agreement, and the Loan Agreement, to the extent not inconsistent with this
Amendment, is incorporated herein by this reference as though the same were set
forth in its entirety. To the extent any terms and provisions of the Loan
Agreement or the other Loan Documents are inconsistent with the amendments set
forth in Section 2 below, such terms and provisions shall be deemed superseded
hereby. Except as specifically set forth herein, the Loan Agreement and the
other Loan Documents shall remain in full force and effect and its provisions
shall be binding on the parties hereto.
Section 2.
    Amendments to the Loan Agreement. Subject to the terms and conditions
hereof, the Loan Agreement is amended as follows:
(a) The definition of the term “Canadian Seasonal Increase Loan Amount Period”
is hereby added to Section 1.1 of the Loan Agreement to read as follows:
Canadian Seasonal Increase Loan Amount Period shall have the meaning set forth
in the definition of Maximum Canadian Loan Amount.
(b) The definition of the term “LIBOR Rate” appearing in Section 1.1 is hereby
amended by adding the following sentence at the end of such definition:
If at any time the LIBOR Rate is less than zero, such rate shall be deemed to be
zero for purposes of this Agreement
(c) The definition of the term “Seasonal Increase Loan Amount Period” appearing
in Section 1.1 of the Loan Agreement is hereby amended to refer to the “US
Seasonal Increase Loan Amount Period” and the Agreement is hereby amended to
account for such amendment.


 
2
 




--------------------------------------------------------------------------------





(d) Subsection (e) of the definition of the term “Canadian EBITDA” appearing in
Section 1.1 of the Loan Agreement is hereby amended and restated to read as
follows:
(e)    Interest Expense of the Canadian Borrowers,
(e) Subsection (e) of the definition of the term “US EBITDA” appearing in
Section 1.1 of the Loan Agreement is hereby amended and restated to read as
follows:
(e)    Consolidated Interest Expense of the US Borrowers,
(f) The definition of the terms “Maximum Canadian Loan Amount” and “Maximum US
Loan Amount”, appearing in Section 1.1 of the Loan Agreement are hereby amended
and restated to read as follows:
Maximum Canadian Loan Amount shall mean Twenty Million and No/100 Dollars
($20,000,000), unless otherwise increased in accordance with the terms of
Section 2.10 herein. Notwithstanding the foregoing, the Borrowers shall have the
right to elect to increase the Maximum Canadian Loan Amount to Twenty-Five
Million and No/100 Dollars ($25,000,000) solely for the period between June 15
and August 31 of each calendar year (any such period relating to an election so
made, a “Canadian Seasonal Increase Loan Amount Period”), provided, however, no
Event of Default shall then exist, the Borrowers shall pay to the Lenders the
Seasonal Increase Amendment Fee, and the Borrowers shall provide Administrative
Agent with at least 20 days’ prior written notice of any such election.
Maximum US Loan Amount shall mean Thirty Million and No/100 Dollars
($30,000,000), unless otherwise increased in accordance with the terms of
Section 2.10 herein. Notwithstanding the foregoing, the Borrowers shall have the
right to elect to increase the Maximum US Loan Amount to Thirty-Five Million and
No/100 Dollars ($35,000,000) solely for the period between June 15 and August 31
of each calendar year (any such period relating to an election so made, the “US
Seasonal Increase Loan Amount Period”), provided, however, no Event of Default
shall then exist, the Borrowers shall pay to the Lenders the Seasonal Increase
Amendment Fee, and the Borrowers shall provide Administrative Agent with at
least 20 days’ prior written notice of any such election.
(g)    Section 4.3.5 is hereby amended and restated to read as follows:
4.3.5    Seasonal Increase Amendment Fee. Borrowers shall pay to Administrative
Agent a Forty Thousand and No/100 Dollar ($40,000) amendment fee at the
commencement of each US or Canadian


 
3
 




--------------------------------------------------------------------------------





Seasonal Increase Loan Amount Period (each a “Seasonal Increase Amendment Fee”),
which amendment fee shall be allocated to each Lender based on its Pro Rata
Share at the time of such increase; provided however that no more than one
Seasonal Increase Amendment Fee shall be payable in any calendar year.
(h)    Section 14.1.3 of the Loan Agreement is hereby amended and restated to
read as follows:
14.1.3 Consolidated Fixed Charge Coverage. Westmoreland Parent, its US
Subsidiaries and the Canadian Borrowers shall not permit the ratio of
Consolidated EBITDA to Consolidated Fixed Charges for each period of four
consecutive quarters to be less than 1.10:1.0 tested on the last day of each
quarter beginning with the quarterly period ending June 30, 2016.
(i)    Annex 1 (Commitments) of the Loan Agreement is hereby amended and
restated to read as follows
ANNEX 1 – COMMITMENTS


Lender
US Revolving Loan Commitment
Canadian Revolving Loan Commitment
The PrivateBank and Trust Company
(i) $15,000,000;
OR
 (ii) $17,500,000 during any US Seasonal Increase Loan Amount Period


$10,000,000;
OR
(ii) $12,500,000 during any Canadian Seasonal Increase Loan Amount Period


Bank of the West
(i) $15,000,000;
OR
(iii) $17,500,000 during any US Seasonal Increase Loan Amount Period 

$10,000,000;
OR
(ii) $12,500,000 during any Canadian Seasonal Increase Loan Amount Period


Total
(i) $30,000,000;
OR
(ii) $35,000,000 during any US Seasonal Increase Loan Amount Period


$20,000,000;
OR
(ii) $25,000,000 during any Canadian Seasonal Increase Loan Amount Period





Section 3. Effectiveness Conditions. The amendments and other agreements set
forth herein shall be effective upon the satisfaction of all of the following
conditions precedent, each to the satisfaction of the Administrative Agent in
its sole discretion:


 
4
 




--------------------------------------------------------------------------------





(a) Receipt by the Administrative Agent from each of the Lenders, the
Administrative Agent and Borrowers, of a counterpart of this Amendment signed on
behalf of such party; and
(b) Receipt by the Administrative Agent of such other documents, instruments and
certificates as the Administrative Agent shall reasonably request.
Section 4. Representations and Warranties; No Default.
(a) The representations and warranties of the Borrowers set forth in Section 11
of the Loan Agreement shall be deemed made or remade, as applicable, by each
Borrower as of the date hereof, and shall be true and correct in all material
respects as of the date hereof except to the extent that such representation or
warranty expressly relates to a specified earlier date, in which case such
representation and warranty shall be true and correct in all material respects
as of such earlier date; and
(b) Each Borrower represents and warrants to the Administrative Agent and the
Lenders that the execution and delivery by such Borrower of this Amendment and
the performance by it of the transactions herein contemplated (i) are and will
be within its organizational powers, (ii) have been authorized by all necessary
organizational action and (iii) are not and will not be in contravention of any
order of any court or other agency of government, of law or any other indenture,
agreement or contract to which such Borrower is a party or by which the property
of such Borrower is bound, or be in violation of, result in a breach of, or
constitute with due notice and/or lapse of time a default under any such
indenture, agreement or contract, which contravention, violation or breach would
reasonably be expected to have a Material Adverse Effect or result in the
imposition of any lien, charge or encumbrance of any nature on any of the
properties of such Borrower (other than Permitted Liens).
Section 5. Affirmation. Except as specifically amended pursuant to the terms
hereof, the Loan Agreement and the other Loan Documents (and all covenants,
terms, conditions and agreements therein), shall remain in full force and
effect, and are hereby ratified and confirmed in all respects by the Borrowers.
Each Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that as of the date hereof, there are no claims, counterclaims, offsets
or defenses arising out of or with respect to the Obligations. Each Borrower
hereby confirms its existing grant to the Administrative Agent, for its benefit
and the benefit of the Lenders, of a lien on and security interest in the
Collateral, after giving effect to this Amendment. Each Borrower hereby
reaffirms that all liens and security interests at any time granted by it to the
Administrative Agent, for its benefit and the benefit of the Lenders, continue
in full force and effect and secure and shall continue to secure the
Obligations, after giving effect to this Amendment. Nothing herein contained is
intended to in any manner impair or limit the validity, priority and extent of
the Administrative Agent’s existing security interest in and liens upon the
Collateral, after giving effect to the transactions which are subject to the
consents set forth in Section 1 herein. Any and all references to the Loan
Agreement in each of the Loan Documents shall be deemed to refer to and include
this Amendment.


 
5
 




--------------------------------------------------------------------------------





Section 6. Fees and Expenses. Each Borrower agrees to comply with Section 4.3.4
of the Loan Agreement, in connection with the evaluation, negotiation,
preparation, execution and delivery of this Amendment. In addition to the
foregoing, the Borrowers agree to pay to the Administrative Agent, for the
pro-rata benefit of the Lenders, an amendment fee of $125,000 which shall be
fully earned and non-refundable as of the date hereof.
Section 7. Miscellaneous.
(a) Each Borrower hereby agrees to take all such actions and to execute and/or
deliver to the Administrative Agent all such documents, assignments, financing
statements and other documents as the Administrative Agent may reasonably
require from time to time, to effectuate and implement the purposes of this
Amendment and the other Loan Documents.
(b) This Amendment shall be binding on and shall inure to the benefit of the
Borrowers, the Administrative Agent, the Lenders and their respective successors
and (to the extent permitted under the Loan Agreement) assigns. No rights are
intended to be created hereunder for the benefit of any third-party donee,
creditor or incidental beneficiary.
(c) Wherever possible, each provision of this Amendment shall be interpreted in
such a manner as to be effective and valid under applicable law, but if any
provision of this Amendment shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment.
(d) The headings of any paragraph of this Amendment are for convenience only and
shall not be used to interpret any provision hereof.
(e) This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement. Execution and delivery by facsimile or other electronic
transmission shall bind the undersigned. Receipt of an executed signature page
to this Amendment by facsimile or other electronic transmission shall constitute
effective delivery thereof and shall be deemed an original signature hereunder.
(f) No modification hereof or any agreement referred to herein shall be binding
or enforceable unless in writing and signed on behalf of the party against whom
enforcement is sought.
(g) The terms and conditions of this Amendment shall be governed by and
construed in accordance with the internal laws of the State of Illinois
excluding conflict of laws statutes or common law principles that would result
in the application of laws other than the internal laws of the State of
Illinois.


 
6
 




--------------------------------------------------------------------------------





(h) EACH OF THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THE
EXECUTION OR ACCEPTANCE OF THIS AMENDMENT, WAIVES ITS AND THEIR RIGHT TO TRIAL
BY JURY IN ANY ACTION, SUIT OR PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING
OUT OF OR RELATED TO THIS AMENDMENT, ANY OF THE OTHER LOAN DOCUMENTS, THE
OBLIGATIONS OR THE COLLATERAL.
[SIGNATURE PAGES FOLLOW]



IN WITNESS WHEREOF, the parties hereto have duly executed this Sixth Amendment
to Second Amended and Restated Loan and Security Agreement as of the date first
above written.
US BORROWERS:
WESTMORELAND COAL COMPANY, a Delaware corporation
By:       /s/ Jennifer S. Grafton    
   Jennifer S. Grafton 
   Chief Administrative Officer & Secretary
 
WESTMORELAND ENERGY LLC, a Delaware limited liability company
By:    /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WESTMORELAND – NORTH CAROLINA POWER, L.L.C., a Virginia limited liability
company
By:    /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WEI-ROANOKE VALLEY, INC., a Delaware corporation
By:    /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WESTMORELAND – ROANOKE VALLEY, L.P., a Delaware limited partnership
   By: WEI-Roanoke Valley, Inc., 
its general partner
By: /s/ Samuel N. Hagreen       
       Samuel N. Hagreen 
       Secretary
US BORROWERS:
WESTMORELAND PARTNERS, a Virginia general partnership
By: Westmoreland-Roanoke Valley, L.P., its general partner
   By: WEI-Roanoke Valley, Inc.,  
its general partner
   By: /s/ Samuel N. Hagreen       
              Samuel N. Hagreen 
              Secretary 

By: Westmoreland-North Carolina Power, L.L.C., its general partner
By: /s/ Samuel N. Hagreen        
        Samuel N. Hagreen 
        Secretary
 
WESTMORELAND RESOURCES, INC., a Delaware corporation
By:    /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WESTMORELAND COAL SALES COMPANY, INC., a Delaware corporation
By:    /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WRI PARTNERS, INC., a Delaware corporation
By:    /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
US BORROWERS:
WCC LAND HOLDING COMPANY, INC., a Delaware corporation
By:    /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WESTMORELAND CANADA LLC, a Delaware limited liability company
By:    /s/ Jennifer S. Grafton    
   Jennifer S. Grafton 
   Vice President and Secretary
 
WESTMORELAND ENERGY SERVICES, INC., a Delaware corporation
By:    /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WESTMORELAND MINING LLC, a Delaware limited liability company
By:    /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WESTERN ENERGY COMPANY, a Montana corporation
By:    /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
TEXAS WESTMORELAND COAL CO., a Montana corporation
By:    /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
US BORROWERS:
WESTMORELAND SAVAGE CORPORATION, a Delaware corporation
By:    /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
DAKOTA WESTMORELAND CORPORATION, a Delaware corporation
By:    /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
BUCKINGHAM COAL COMPANY, LLC, an Ohio limited liability company
By:    /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
CANADIAN BORROWERS:
WESTMORELAND CANADIAN INVESTMENTS, L.P., a limited partnership organized and
existing under the laws of the Province of Quebec
By: Westmoreland Canada LLC,  
its general partner
   By: /s/ Jennifer S. Grafton       
        Jennifer S. Grafton 
        Vice President and Secretary
 
WESTMORELAND CANADA HOLDINGS, INC., a corporation organized and existing under
the laws of the Province of Alberta
By:    /s/ Jennifer S. Grafton    
   Jennifer S. Grafton 
   Assistant Secretary
CANADIAN BORROWERS:
WESTMORELAND PRAIRIE RESOURCES INC., a corporation organized and existing under
the laws of the Province of Alberta
By:    /s/ Jennifer S. Grafton    
   Jennifer S. Grafton 
   Assistant Secretary
 
PRAIRIE MINES & ROYALTY ULC, an unlimited liability company organized under the
laws of the Province of Alberta
By:    /s/ Jennifer S. Grafton    
   Jennifer S. Grafton 
   Assistant Secretary
 
 
WCC BV:
WCC HOLDING B.V., a B.V. organized and existing under the laws of the
Netherlands
By:    /s/ Jennifer S. Grafton    
   Jennifer S. Grafton  
   Managing Director A
By:    /s/ C.C. van den Broek    
   C.C. van den Broek  
   Managing Director B








ADMINISTRATIVE AGENT
AND A LENDER:
THE PRIVATEBANK AND TRUST COMPANY
By:    /s/ Douglas Colletti    
   Douglas Colletti 
   Managing Director






LENDER:
BANK OF THE WEST
By:    /s/ Philip Garlinghouse    
   Philip Garlinghouse 
   Vice President







 
7
 


